Citation Nr: 0931366	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than February 2, 
2005, for the increased rating for bilateral pes planus from 
10 percent disabling to 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 
1966 and from August 1986 to February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled to attend a videoconference hearing 
before a member of the Board in June 2009; he did not attend 
this hearing.  In June 2009, his accredited representative 
contended that it had not had an opportunity to review the 
claims file prior to the hearing scheduled in June 2009, and 
thus, it was requesting that the Veteran be rescheduled for a 
new videoconference hearing.  According to VA regulations, a 
hearing at which a veteran fails to attend may be rescheduled 
if there is "good cause and the cause for the failure to 
appear arose under such circumstances that a timely request 
for postponement could not have been submitted prior to the 
scheduled hearing date."  38 C.F.R. § 20.704 (2008).  In the 
present case, the Veteran's motion to reschedule his 
videoconference hearing was granted by the Board in June 
2009.  Thus, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing per his request.  Appropriate 
notification should be given to the 
Veteran and his representative, if any, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




